IN THE SUPREME COURT OF THE STATE OF DELAWARE

TUTOR PERINI CORPORATION,                §
                                         §
      Defendant- Below,                  §     No. 35, 2020
      Appellant,                         §
                                         §
      v.                                 §     Court Below: Court of Chancery
                                         §     of the State of Delaware
GREENSTAR IH REP, LLC and                §
GARY SEGAL,                              §     C.A. No. 12885
                                         §
      Plaintiffs-Below,                  §
      Appellees.                         §

                           Submitted:    September 30, 2020
                           Decided:      October 6, 2020

Before SEITZ, Chief Justice; VALIHURA, and MONTGOMERY-REEVES Justices.

      This 5th day of October, 2020, having considered this matter on the briefs and the

oral arguments of the parties and the record below, and having concluded that the same

should be affirmed on the basis of, and for the reasons assigned by the Court of Chancery

in its post-trial Memorandum Opinion dated December 4, 2019 and its Final Order and

Judgment dated December 26, 2019;

      NOW, THEREFORE, IT IS ORDERED that the decision of the Court of Chancery

be, and the same hereby is, AFFIRMED.

                                         BY THE COURT:


                                         /s/ Karen L. Valihura
                                         Justice